Citation Nr: 1022618	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-19 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel







INTRODUCTION

The Veteran served on active duty from October 1968 to 
November 1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2007 rating decision of the 
St. Louis, Missouri, VA Regional Office (RO).  


FINDING OF FACT

Competent and probative evidence does not establish that 
tinnitus was manifest in service or is otherwise attributable 
to service.  


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in active service.  
38 U.S.C.A. § 1110 (West. 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that he/she is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Here, a January 2007 letter, issued prior to the decision on 
appeal, informed the Veteran of the evidentiary requirements 
for his service connection claim.  This document also 
notified him that VA would make reasonable efforts to help 
him obtain necessary evidence with regard to this issue but 
that he must provide enough information so that the agency 
could request the relevant records.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
In addition, the January 2007 letter in particular informed 
the Veteran of the type of information and evidence used to 
assign a disability rating and an effective date-if his 
service connection claim were granted.  Dingess/Hartman, 
supra.  

In any event, if any notice deficiency is present in this 
case, the Board finds that the presumption of prejudice on 
VA's part has been rebutted by the following: (1) based on 
the communications sent to the claimant over the course of 
this appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

Further, VA has fulfilled its duty to obtain all relevant 
evidence with respect to the issue on appeal.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The claimant's service treatment 
records, VA medical treatment records, and identified private 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

The claimant was also afforded a VA examination in August 
2007.  38 C.F.R. § 3.159(c)(4).  The Board finds that this VA 
evaluation is adequate because it was based upon 
consideration of the Veteran's prior medical history, his 
assertions, and his current complaints and because it 
describes the disability in detail sufficient to allow the 
Board to make a fully informed determination.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 
6 Vet. App. 405, 407 (1994)) (internal quotations omitted).  

The Veteran has been notified and is aware of the evidence 
needed to substantiate his service connection claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between him and VA in 
obtaining such evidence.  He has actively participated in the 
claims process by submitting argument, lay evidence, and 
medical evidence.  His representative was furnished copies of 
relevant documents issued to the Veteran during the current 
appeal.  Therefore, the Board concludes that the Veteran was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
of this aspect of the Veteran's appeal or to cause injury to 
the Veteran.  See Pelegrini, 18 Vet. App. at 121.  The Board 
finds, therefore, that any such error is harmless and does 
not prohibit consideration of the Veteran's service 
connection claim on the merits.  See Conway, 353 F.3d at 
1374, Dingess, 19 Vet. App. 473.  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. §§ 3.303, 3.304 (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran asserts entitlement to service connection for 
tinnitus.  Having considered the evidence, the Board finds 
that service connection is not warranted.  

Initially, the Board notes that, while the Veteran indicated 
that he had or had had ear, nose or throat trouble, at 
service entrance in October 1968, the examination report 
shows that the ears and drums were normal, his hearing was 
assigned a profile of "1", and he denied having or having 
had running ears and hearing loss.  A fractured nose and mild 
hay fever were noted.  Regardless, tinnitus was not noted at 
service entrance.  There is no clear and unmistakable 
evidence showing that tinnitus existed prior to service 
entrance, and the Board finds that the Veteran is entitled to 
the presumption of soundness at service entrance.  38 C.F.R. 
§ 3.304(b).

Further, the service treatment records are negative for 
complaints of, treatment for, or findings of tinnitus.  
Indeed, the first diagnosis of tinnitus occurred at the 
August 2007 VA audiological examination.  

While the August 2007 VA examination report reflects the 
Veteran's history of having engaged in combat during service 
in Vietnam, the August 2007 rating decision reflects the 
AOJ's determination that the Veteran did not engage in combat 
with the enemy via notation of combat code "1."  The Board 
notes that the August 2007 VA examiner noted that the Veteran 
stated that, although his military occupational specialty 
(MOS) was aircraft mechanic, he mostly did clerical work.  
Regardless, the provisions of 38 U.S.C.A. § 1154 (b) merely 
relax the adjudicative evidentiary requirements for 
determining what happened in service.  A nexus between in-
service injury or disease and disability is still required in 
this case.  

In that regard, the August 2007 VA examiner concluded that 
the Veteran's tinnitus "is less likely as not (less than [a] 
50/50 probability) caused by or a result of acoustic 
trauma."  The examiner explained that, while acoustic trauma 
may be correlated with tinnitus, the Veteran's audiometric 
configuration is not consistent with acoustic trauma, and in 
fact the Veteran was unable to approximate his tinnitus to 
any incident occurring during his tour of duty.  The Board 
notes that, while the Veteran (in a June 2008 VA Form 9) 
asserted an onset of tinnitus during service in Vietnam, the 
initial documented reference to, and/or evidence of, tinnitus 
is decades after service.  A significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim and weighs against the claim in this case.  See Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en 
banc).  

A determination as to whether the Veteran has current 
disability related to service requires competent evidence.  
The Veteran is competent to report his symptoms, to include 
ringing in his ears.  As a layman, however, his opinion alone 
is not sufficient upon which to base a determination as to a 
relationship between service and current disability.  Rather, 
the Board must weigh and assess the competence and 
credibility of all of the evidence of record.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence, to include 
tinnitus.  

In that regard, and to the extent that the Veteran has 
attempted to establish continuity of symptomatology based on 
lay statements as reflected in the November 2006 VA Form 21-
526, the Board finds such attempt to be inconsistent with the 
more probative contemporaneous record.  Specifically, service 
treatment records are negative for complaints of, treatment 
for, or findings of tinnitus.  In fact, the November 1970 
separation examination report shows that the Veteran's ears 
and drums were normal.  On the accompanying medical history, 
the Veteran specifically denied having at that time or 
previously having ear trouble.  Further, the initial 
documentation of tinnitus (in medical records) occurred 
decades after service.  Such evidence is far more reliable 
than the Veteran's remote claim.  

In this case, the Board has accorded more probative value to 
the August 2007 VA opinion to the effect that tinnitus is not 
related to in-service acoustic trauma.  The examiner reviewed 
the claims file and provided a rationale for the opinion 
based on objective findings and reliable principles.  In 
addition, the claims folder contains no conflicting medical 
opinion.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

Service connection for tinnitus is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


